Exhibit 10.1
 
PILGRIM’S PRIDE CORPORATION
SHORT-TERM MANAGEMENT INCENTIVE PLAN




Pilgrim’s Pride Corporation, a Delaware corporation (the “Company”), hereby
establishes the Pilgrim’s Pride Corporation Short-Term Management Incentive Plan
(the “Plan”).  The purpose of the Plan is to advance the interests of Pilgrim’s
Pride Corporation and its stockholders by establishing a direct relationship
between the payment of bonuses to certain of the officers and other employees of
the Company or its Affiliates (as this term is hereinafter defined) and the
financial success of the Company in order to enhance stockholder value.
 


 
ARTICLE I.
 


 
DEFINITIONS
 
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.
 
Section 1.1                         –         Affiliate.  “Affiliate” means any
entity (a) in which the Company has a significant equity interest, or (b) that
directly or through one or more intermediaries is controlled by the Company, in
each case, as determined by the Committee.
 
Section 1.2                         –         Board.  “Board” means the Board of
Directors of the Company.
 
Section 1.3                         –         Bonus Award.  “Bonus Award” shall
be a bonus award granted pursuant to and in accordance with the terms and
conditions of this Plan.
 
Section 1.4                         –         Code.  “Code” shall mean the
Internal Revenue Code of 1986, as amended.
 
Section 1.5                         –         Committee.  “Committee” shall mean
the Compensation Committee of the Board, or such other committee or subcommittee
as may be appointed by the Board in accordance with Section 5.1 hereof.
 
Section 1.6                         –         Common Stock.  “Common Stock”
shall mean the common stock, par value $0.01 per share, of the Company.
 
Section 1.7                         –         Director.  “Director” shall mean a
member of the Board.
 
Section 1.8                         –         Disability.  “Disability” means
that a Participant is unable to carry out the responsibilities and functions of
the position held by the Participant by reason of any medically determined
physical or mental impairment for a period of not less than ninety (90)
consecutive days.  A Participant shall not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment, such as a
treating physician’s written certification, sufficient to satisfy the Board in
its discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.9                         –         Eligible Individual.  “Eligible
Individual” shall mean a regular full-time salaried, exempt employee of the
Company or any Affiliate who, in the opinion of the Committee, is a employee
whose performance can contribute to the successful management and financial
success of the Company or an Affiliate.
 
Section 1.10                          –         Fair Market Value.  “Fair Market
Value” shall have the meaning ascribed to such term in the Long Term Incentive
Plan.
 
Section 1.11                          –         GAAP.  “GAAP” shall mean United
States generally accepted accounting principles.
 
Section 1.12                          –         Long Term Incentive Plan.  “Long
Term Incentive Plan” shall mean the Pilgrim’s Pride Corporation Long Term
Incentive Plan, as amended from time to time.
 
Section 1.13                          –         Participant.  “Participant”
shall mean any Eligible Individual selected by the Committee, in its sole
discretion, to be granted the right to earn a Bonus Award.
 
Section 1.14                          –         Performance Goals.  “Performance
Goals” shall have the meaning set forth in Section 2.2 hereof.
 
Section 1.15                          –         Performance Period. “Performance
Period” shall mean one or more periods of time, which may be of varying and
overlapping durations, as the Committee may select, over which the attainment of
one or more Performance Goals will be measured for the purpose of determining a
Participant’s right to, and payment of, a Bonus Award.
 
Section 1.16                          –         Qualified Performance-Based
Compensation. “Qualified Performance-Based Compensation” means any compensation
that is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.
 


 
ARTICLE II.
 
BONUS AWARDS
 
Section 2.1                         –         Participants; Bonus Awards.  The
Committee, in its sole discretion, may grant Bonus Awards with regard to any
given Performance Period to one or more of the Eligible Individuals the
Committee selects.  At the time a Bonus Award is granted pursuant to this
Section 2.1, the Committee shall specify the maximum bonus amount to be paid
upon the achievement of the Performance Goals established in accordance Section
2.2 hereof, subject to Section 2.4 hereof.
 
Section 2.2                         –         Performance Goals.  For each
Performance Period with regard to which one or more Eligible Individuals is
selected by the Committee to receive a Bonus Award, the Committee shall
establish in writing one or more objectively determinable Performance Goals for
such Bonus Award, based upon one or more of the following performance criteria,
any of which may be measured either in absolute terms or as compared to any
incremental increase or as compared to the results of a peer group: revenue;
earnings or net earnings (including earnings before or after any one or more of
the following: interest, taxes, depreciation, amortization, restructuring costs
or rental expenses); sales; economic value-added; cash flow (including, but not
limited to, operating cash flow and free cash flow); cash flow return on
capital; earnings per share of Common Stock (including earnings before any one
or more of the following: interest, taxes, depreciation, or amortization);
return on equity; return on capital; total stockholder return; return on
invested capital; return on assets or net assets; return on sales; income or net
income (either before or after taxes); operating earnings; operating income or
net operating income; operating profit or net operating profit; operating or net
profit margin; cost reductions or savings or expense management; funds from
operations; appreciation in the Fair Market Value of shares of Common Stock;
working capital; market share; productivity; expense; operating efficiency;
customer satisfaction; and safety record.
 
 
2

--------------------------------------------------------------------------------

 
 
In addition, for Bonus Awards not intended to qualify as Qualified
Performance-Based Compensation, the Committee may establish Performance Goals
based on other performance criteria as it deems appropriate in its sole
discretion.  Depending on the performance criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of an Affiliate, a division or business
unit.  The Committee, in its sole discretion, may specify different Performance
Goals for each Bonus Award.  For Bonus Awards that are intended to constitute
Qualified Performance-Based Compensation, the Committee shall, within the time
prescribed by Section 162(m) of the Code, define in an objective fashion the
manner of determining whether and to what extent the specified Performance Goal
has been achieved for the Performance Period to the extent the Committee elects
not to determine achievement of the Performance Goal in accordance with GAAP or
in the event determination of achievement in accordance with GAAP would not
satisfy the requirements of Section 162(m) of the Code.
 
Section 2.3                         –         Adjustments to Performance
Goals.  For each Bonus Award, the Committee, in its discretion, may, at the time
of grant, specify in the Bonus Award that one or more objectively determinable
adjustments shall be made to one or more of the Performance Goals established
under Section 2.2 hereof.  Such adjustments may include or exclude one or more
of the following: items that are extraordinary or unusual in nature or
infrequent in occurrence, including one-time or non-recurring items; items
related to a change in accounting principles under GAAP; items related to
financing activities; expenses for restructuring or productivity initiatives;
other non-operating items; items related to acquisitions, including
transaction-related charges and amortization; items attributable to the business
operations of any entity acquired by the Company during the Performance Period;
items related to the disposal of a business or segment of a business; items
related to discontinued operations that do not qualify as a segment of a
business under GAAP; taxes; stock-based compensation; non-cash items; and any
other items of significant income or expense which are determined to be
appropriate adjustments.
 
Section 2.4                         –         Award Limit.  The maximum
aggregate amount of all Bonus Awards intended to constitute Qualified
Performance-Based Compensation granted to a Participant with regard to any
fiscal year shall not exceed $10,000,000.  For purposes of this Section 2.4,
Bonus Award payments made in shares of Common Stock shall count against the
aggregate Bonus Award limit based upon the Fair Market Value of such shares on
the date the Bonus Award is paid.  For purposes of Bonuses Awards awarded in the
Company’s fiscal year beginning September 27, 2009, the amount of the Bonus
Awards for achieving 100% of target shall be in accordance with the schedule
attached hereto as Attachment A.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.5                         –         Other Incentive Awards.  The Plan
is not the exclusive means for the Committee to award incentive compensation to
Participants and does not limit the Committee from making additional
discretionary incentive awards.  No employee of the Company or any Affiliate has
a guaranteed right to any discretionary bonus as a substitute for a Bonus Award
in the event that Performance Goals are not met.
 
ARTICLE III.
 
PAYMENT OF BONUS AWARD
 
Section 3.1                         –         Form of Payment.  Each
Participant’s Bonus Award may be paid, at the option of the Committee, in cash,
or in Common Stock, or in any combination of cash and Common Stock.  Bonus Award
payments made in Common Stock shall be made in accordance with the provisions of
the Long Term Incentive Plan.
 
Section 3.2                         –         Certification.  Following the
completion of each Performance Period and, subject to Section 3.4, prior to the
distribution of any payment for a Bonus Award intended to constitute Qualified
Performance-Based Compensation that is granted under the Plan with respect to
such Performance Period, the Committee shall certify in writing whether the
applicable Performance Goals were achieved for the Performance Period to which
the Bonus Award relates.
 
Section 3.3                         –         Negative Discretion.  In
determining the amount payable to a Participant with respect to the
Participant’s Bonus Award that is intended to qualify as Qualified
Performance-Based Compensation, the Committee shall have the right, in its sole
discretion, to reduce or eliminate (but not increase) the amount otherwise
payable under the Bonus Award to take into account recommendation of the Chief
Executive Officer of the Company and such additional factors, if any, that the
Committee may deem relevant to the assessment of individual or corporate
performance for the Performance Period.  In the case of Bonus Awards that are
not intended to qualify as Qualified Performance-Based Compensation, the
Committee shall retain the right, in its sole discretion, to reduce, increase or
eliminate, the amount otherwise payable under the under the Bonus
Award.  Anything to the contrary in the foregoing notwithstanding, in no event
shall any such reduction or elimination of the amount payable under a Bonus
Award contemplated in the foregoing sentences increase the amount payable under
a Bonus Award that is intended to qualify as a Qualified Performance-Based
Compensation.
 
Section 3.4                         –         Timing of Payment.  Unless
otherwise determined by the Committee, each Bonus Award shall be paid as soon as
practicable after the Committee certifies in writing that the Performance Goals
specified for such Bonus Award were in fact satisfied; provided, however, that
unless the Participant is eligible for (as determined by the Committee in its
sole discretion) and has elected to defer receipt of a portion or all of the
payment of the Bonus Award in accordance with the terms of the applicable
deferred compensation plan of the Company, any Bonus Award that has been earned
shall be paid within such period that would allow the payment to satisfy the
“short-term deferral period,” within the meaning of Section 409A of the Code.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.5                         ­–         Employment Termination.  If a
Participant’s employment with the Company (or any of its Affiliates, as
applicable) is terminated for any reason other than death or Disability prior to
the end of the Performance Period to which a Bonus Award relates, all of the
Participant’s rights under the Plan shall terminate and the Participant shall
not have any right to receive any further payments with respect to any Bonus
Award granted under the Plan; provided, however, that the Committee may, in its
sole discretion, provide for full or partial payment of the Bonus Award upon a
Participant’s employment termination for any reason prior to the completion of a
Performance Period to which a Bonus Award relates, provided the payment of the
Bonus Award is made in compliance with Section 409A of the Code, and, in the
case of a Bonus Award that is intended to qualify as Qualified Performance-Based
Compensation, such payment would not prevent the Bonus Award to so qualify.  The
Committee, in its discretion, may determine what portion, if any, of the
Participant’s Bonus Award under the Plan should be paid if the Participant’s
employment has been terminated by reason of death or Disability.
 


 
ARTICLE IV.
 
SECTION 162(M) OF THE CODE
 
Section 4.1                         –         Qualified Performance-Based
Compensation.  The Committee, in its discretion, may determine whether a Bonus
Award is to qualify as Qualified Performance-Based Compensation, and may take
such actions as it may deem necessary to ensure that such Bonus Award will so
qualify.  Any such Bonus Award shall be subject to any additional limitations
set forth in Section 162(m) of the Code (including any amendment to Section
162(m) of the Code) and any Treasury Regulations or rulings issued thereunder
that are requirements for qualifications as Qualified Performance-Based
Compensation, and the Plan shall be deemed amended to the extent necessary to
conform to such requirements.
 
Section 4.2                         –         Performance Goals.
 
(a) The Committee may, in its discretion, establish the specific Performance
Goal or Goals under Section 2.2 hereof that must be achieved in order for a
Participant to become eligible to receive a Bonus Award payment (including any
specific adjustments to be made under Section 2.3 hereof).  The Performance
Goals (including any adjustments) shall be established in writing by the
Committee; provided, however, that the achievement of such Performance Goals
shall be substantially uncertain at the time such Performance Goals are
established in writing.
 
(b) With respect to any Bonus Award that the Committee determines should qualify
as Qualified Performance-Based Compensation, the applicable Performance Goals
described in Section 2.2 hereof (including any adjustments to be made under
Section 2.3 hereof) shall be established in writing no later than the 90th day
following the commencement of the Performance Period to which the Performance
Goals relate; provided, however, that in no event shall the Performance Goals be
established after 25% of the Performance Period (as scheduled in good faith at
the time the Performance Goals are established) has elapsed.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE V.
 
ADMINISTRATION
 
Section 5.1                         –         Committee.
 
(a) For Bonus Awards that are intended to qualify as Qualified Performance-Based
Compensation, the Committee shall consist solely of two or more Directors
appointed by and holding office at the pleasure of the Board, each of whom
constitutes an “outside director” within the meaning of Section 162(m)(4)(C) of
the Code and the Treasury Regulations thereunder.  In the case of Bonus Awards
that are not intended to constitute Qualified Performance-Based Compensation,
the Committee may consist of two or more Directors appointed by and holding
office at the pleasure of the Board; provided, that, to the extent permitted by
applicable law, the Committee may also consist of one or more officers of the
Company in the case of Bonus Awards not intended to constitute Qualified
Performance-Based Compensation granted to Eligible Individuals who are not (i)
subject to Section 16 of the Exchange Act of 1934, as amended, (ii) officers of
the Company who have been appointed to serve on the Committee as contemplated
hereunder.
 
(b) Unless otherwise provided in the Company’s certificate of incorporation or
by-laws or in the charter of the Committee, appointment of Committee members
shall be effective upon acceptance of appointment.  Committee members may resign
at any time by delivering written notice to the Board.  Vacancies in the
Committee shall be filled by the Board.
 
Section 5.2                         –         Duties and Powers of
Committee.  It shall be the duty of the Committee to conduct the general
administration of the Plan in accordance with its provisions.  The Committee
shall have the power to interpret the Plan, and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan except with respect to matters
which under Section 162(m) of the Code are required to be determined in the sole
and absolute discretion of the Committee.
 
Section 5.3                         –         Determinations of the Committee or
the Board.  All actions taken and all interpretations and determinations made by
the Committee or the Board in good faith shall be final and binding upon all
Participants, the Company and all other interested persons.  No members (or
former members) of the Committee or the Board shall be personally liable for any
action, inaction, determination or interpretation made in good faith with
respect to the Plan or any Bonus Award, and all members of the Committee and the
Board shall be fully protected by the Company in respect of any such action,
determination or interpretation.  The Committee may employ such accountants,
legal counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion received from any
counsel or consultant and any computation received from any consultant or agent.
 
Section 5.4                         –         Majority Rule; Unanimous Written
Consent.  The Committee shall act by a majority of its members in office.  The
Committee may act either by majority vote at a meeting or by a written consent
or other written instrument signed by all of the members of the Committee.
 


 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
 
OTHER PROVISIONS
 
Section 6.1                         –         Amendment, Suspension or
Termination of the Plan.  This Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee.  However, with respect to Bonus Awards granted under
the Plan which the Committee determines should constitute Qualified
Performance-Based Compensation, no action of the Board or the Committee may
modify the Performance Goals (or adjustments) applicable to any outstanding
Bonus Award, to the extent such modification would cause the Bonus Award to fail
to constitute Qualified Performance-Based Compensation.
 
Section 6.2                         –         Effective Date.  This Plan shall
be effective with respect to the Company’s fiscal year beginning September 27,
2009, subject to, and conditioned upon, the issuance of an order of the United
States Bankruptcy Court for the Northern District of Texas, Fort Worth Division,
or another court having jurisdiction over the case pending under Chapter 11 of
the United States Bankruptcy Code wherein the Company is debtor and
debtor-in-possession, approving the terms of this Plan in the form hereof.  The
Committee may grant Bonus Awards at any time on or after the date the Plan
becomes effective, provided that any Bonus Award that is intended to constitute
Qualified Performance-Based Compensation shall not be paid unless and until the
Plan is approved by the Company’s stockholders in accordance with Section 6.3
hereof.
 
Section 6.3                         –         Approval of Plan by Stockholders.
 
(a) This Plan shall be submitted for the approval of the Company’s stockholders
as soon practicable following the date the Plan becomes effective.
 
(b) The Plan shall be subject to reapproval by the stockholders of the Company
not later than the first stockholder meeting that occurs in the fifth year
following the year in which the stockholders last approved the Plan, as required
under the Treasury Regulations pursuant to Section 162(m) of the Code.  In the
event that the Plan is not so reapproved, no Bonus Award that is granted after
the date contemplated by the foregoing sentence and that is intended to
constitute Qualified Performance-Based Compensation shall become payable.
 
Section 6.4                         –         No Fiduciary Relationship.  The
Board and the officers of the Company shall have no duty to manage or operate in
order to maximize the benefits granted to the Participants hereunder, but rather
shall have full discretionary power to make all management and operational
decisions based on their determination of their respective best interests.  This
Plan shall not be construed to create a fiduciary relationship between such
Board or the officers of the Company and the Participants.
 
Section 6.5                         –         Governing Law.  This Plan, and all
controversies arising thereunder or related thereto, shall be governed by and
construed in accordance with the laws of the State of Texas without regard to
principles of conflict of laws that would apply any other law.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 6.6                         –         No Employment Guarantee.  Nothing
in this Plan shall be construed as an employment contract or a guarantee of
continued employment.  The rights of any Participant shall only be those as are
expressly set forth in this Plan.
 
Section 6.7                         –         General Creditor Status.  The
Participants shall, in no event, be regarded as standing in any position, if at
all, other than as a general creditor of the Company with respect to any rights
derived from the existence of the Plan and shall receive only the Company’s
unfunded and unsecured promise to pay benefits under the Plan.
 
Section 6.8                         –         Nonalienation of Benefits.  Except
as expressly provided herein, no Participant or his beneficiaries shall have the
power or right to transfer, anticipate, or otherwise encumber the Participant’s
interest under the Plan.  The Company’s obligation under this Plan are not
assignable or transferable except to a corporation that acquires all or
substantially all of the assets of the Company or any corporation into which the
Company may be merged or consolidated.  The provisions of the Plan shall inure
to the benefit of each Participant and his beneficiaries, heirs, executors,
administrators or successors in interest.
 
Section 6.9                         –         Severability.  If any provision of
this Plan is held unenforceable, the remainder of the Plan shall continue in
full force and effect without regard to such unenforceable provision and shall
be applied as though the unenforceable provision were not contained in the Plan.
 
Section 6.10                         –         Code Section 409A.  The grant and
payment of the Bonus Awards are intended to be exempt from Section 409A of the
Code under the short-term deferral exception available under Section 409A of the
Code, or, to the extent the receipt of payment of the Bonus Awards is deferred
in accordance with Section 3.4 hereof, are intended to comply with Section 409A
of the Code, and the Plan shall be administered, and any ambiguities thereunder
shall be interpreted, consistent with the foregoing.  In furtherance of this
interest, any provision in the Plan to the contrary notwithstanding, the
Committee may amend the terms of the Plan and/or of an outstanding Bonus Award,
or take such other action the Committee determines is necessary or appropriate,
in each case, without the Participant’s consent, to exempt any outstanding Bonus
Award from or to allow any such Bonus Award to comply with Section 409A of the
Code, but only to the extent that any such amendments or action by the Board
would not violate Section 409A of the Code.  Anything in the foregoing to the
contrary notwithstanding, ­the Company shall have no liability to a Participant
or any other party if the Bonus Award that is intended to be exempt from or
comply with Section 409A of the Code is not so exempt or compliant or for any
action taken by the Committee with respect thereto.  The Company makes no
representation that any Bonus Award is exempt from or complies with Section 409A
of the Code.
 
Section 6.11                         –         Tax Withholding.  The Company
shall have the authority and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy federal,
state, local and foreign taxes required by law to be withheld with respect to
any taxable event concerning a Participant arising in connection with a Bonus
Award.
 
 
8

--------------------------------------------------------------------------------

 
 
 
*  *  *  *
 
I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Pilgrim’s Pride Corporation on September 15, 2009.
 
*  *  *  *  *
 
I hereby certify that the foregoing Plan was approved by the stockholders of
Pilgrim’s Pride Corporation on December 1, 2009 and by the United States
Bankruptcy Court for the Northern District of Texas, Fort Worth Division,
pursuant to a joint Chapter 11 plan of reorganization pursuant to Section
1121(a) of the United States Code, on December 10, 2009.
 
Executed on this 28th day of December, 2009.
 


                                          /s/ Don
Jackson                                 
                                           Don Jackson, Chief Executive Officer
and President
            


 
 
9

--------------------------------------------------------------------------------

 

ATTACHMENT A




FY2010 Approved Target Bonus Award Amounts (% of Base Salary)
CEO & CFO
100%
EVP Operations
75%
EVP Sales and Marketing
75%
EVP Human Resources
70%
SVP and SRVP
70%
VP
40%
Complex Manager Grade 11
30%
Other Grade 11 and 12
30%
Grade 10
25%
Grade 9
20%
Grade 8
15%
Grade 7
10%
Grade 6
10%
Grade 5
8%
Grade 4
8%
Grade 1, 2 & 3
5%






 
 


 
10

--------------------------------------------------------------------------------

 
